Citation Nr: 1009791	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  04-30 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a right fifth 
finger disability. 

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to 
January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied service connection for bilateral pes 
planus, a low back disability, and a right fifth finger 
disability.

The claims were remanded in April 2008 and June 2009, for 
development and have been returned to the Board for appellate 
review.

The issue of entitlement to service connection for a low back 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  Bilateral pes planus preexisted service and did not 
increase in severity during service.

2.  Competent evidence establishes that the Veteran has 
paresthesia of the right fifth finger of undetermined 
etiology.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2009); 38 C.F.R. § 
3.306 (2009).

2.  Service connection is warranted for the Veteran's a right 
fifth finger disability due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.317 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in March 2004 and May 2005; a 
rating decision in March 2003; a statement of the case in 
June 2004; and a supplemental statements of the case in April 
2005, January 2006, and November 2008.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claims, evidence considered, pertinent laws 
and regulations, and reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the October 2010 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim, and 
therefore the error was harmless).  

Service Connection

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

A Veteran is presumed to be in sound condition when on 
entrance into military service except for conditions noted on 
the entrance examination.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304 (2009).

When a condition is properly found to have been pre-existing, 
the presumption of aggravation provides that a pre-existing 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002), 38 C.F.R. § 3.306(a) (2009).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service, on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2009).

Temporary or intermittent flare-ups of symptoms of a pre-
existing condition during service does not constitute 
sufficient evidence to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Aggravation, or an increase in disability, in 
service is based upon a worsening of the pre-service 
condition to the extent that a Veteran's average earning 
capacity has diminished.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991).
Bilateral Pes Planus

The Veteran contends that he is entitled to service 
connection for bilateral pes planus because the condition was 
aggravated in service. 

The Veteran's service medical records reflect that on 
examination in September 1980, prior to entry into service, 
the Veteran was found to have bilateral mild pes planus that 
he reported was mildly symptomatic after standing for five or 
more hours.  The Veteran's pes planus was not considered to 
be disabling or significant, and he was admitted into 
service.  The remainder of the Veteran's service medical 
records reflects that in February 1983 he complained of mild 
pain in his feet after standing for five or more hours.  
While his symptoms were not considered to be significant, he 
was placed on a limited duty profile.  There are no further 
records of treatment pertaining to pes planus during active 
service.  On VA examination in January 2003, prior to 
separation from service, the Veteran reported that he 
experienced pain in his feet with any prolonged standing or 
running.  He stated that he did not receive any treatment for 
his pes planus.  Physical examination revealed tenderness in 
the arches of his feet, bilaterally, with the arches flat 
against the floor while standing.  There was no inflammation 
of his feet.  The diagnosis was pes planus with some 
discomfort with prolonged standing and walking. 

On VA examination in May 2008, the examiner noted that the 
Veteran was diagnosed on enlistment with mild pes planus with 
symptomatology after standing for five hours or more.  
However, the examiner determined that the Veteran did not 
meet the criteria for diagnosis of pes planus.  The rationale 
was that it would be natural to have subjective 
symptomatology after standing for five hours and those 
subjective symptoms increase as a natural consequence of 
aging.

On VA examination in August 2009, the Veteran complained of 
pain, weakness, and throbbing in the feet one or two times a 
month when he worked on the yard a lot.  The pain would last 
a few days.  During that time he would soak his feet in hot 
water and take off his shoes.  He reported problems with his 
feet of two to three days duration in 2005, which resolved 
with light work and rest.  The Veteran denied any symptoms at 
the time of the examination.  The examiner diagnosed pes 
planus.  The examiner discussed the relevant medical evidence 
in the claims file, including the fact that the Veteran had 
been placed on profile for pes planus during service, and 
noted that the Veteran's pes planus condition pre-existed 
service and was not permanently aggravated by active duty, 
and there was no functional impairment caused by the 
Veteran's pes planus.  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered or is admissible.  That is 
distinguished from weight and credibility, a factual 
determination going to the probative value of the evidence, 
or whether evidence tend to prove a fact, once that evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159 (2009).

On examination in September 1980, prior to entry into 
service, the Veteran was found to have bilateral mild pes 
planus, rebutting the presumption of soundness.  38 C.F.R. 
§ 3.304(b) (2009).  Therefore, the remaining question is 
whether the Veteran's pre-existing bilateral pes planus was 
aggravated by service.

A lack of aggravation may be shown by establishing that there 
was no increase in disability during service.  Prior to entry 
into service, the Veteran reported that his pes planus would 
become mildly symptomatic after standing for five or more 
hours.  One such episode of symptomatic pes planus was 
recorded in February 1983 when the Veteran complained of mild 
pain in his feet after standing for five or more hours.  
While his symptoms were not considered to be significant, he 
was placed on a limited duty profile.  Thereafter on VA 
examination in January 2003, prior to separation from 
service, the Veteran reported that he experienced pain in his 
feet with any prolonged standing or running.  The diagnosis 
was pes planus with some discomfort with prolonged standing 
and walking.

As treatment in service for pes planus, and the Veteran's 
description of the condition prior to separation from 
service, are consistent with his pre-service report of mildly 
symptomatic pes planus on prolonged physical activity, the 
Board finds that evidence fails to show that the Veteran's 
pes planus underwent an increase in severity during service.  
Specifically, the August 2009 VA examiner found that pes 
planus was not aggravated during service and the Board finds 
that opinion is probative and persuasive.  There is not 
contrary competent opinion of record.  Therefore, the Board 
finds that the presumption of aggravation is not warranted.

Although the Veteran is competent to describe his symptoms, 
he is not competent to provide an opinion on medical 
causation, that is, whether the in-service manifestations of 
pain represented a permanent increase in disability or the 
increase in disability due to the natural progress of the 
disease.  The determination as to the presence, type, and 
cause of bilateral pes planus is medical in nature and not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Where, as here, the determinative issue involves a question 
of medical causation, a lay assertion is not competent 
evidence.  Competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159 (2009).

As a lay person, the Veteran is not competent or qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  For that reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that the pre-existing pes planus was 
aggravated by service.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

After service, on VA examination in August 2009, the examiner 
diagnosed pes planus and following a discussion of the 
medical evidence and an examination of the Veteran, opined 
that the Veteran's pes planus condition pre-existed service 
and was not permanently aggravated by active duty.  There is 
no competent medical evidence to contradict that opinion.  
Moreover, with regard to the Veteran's complaints of pain on 
prolonged standing, walking, or running, the evidence shows 
that such exacerbations in the condition are no more than 
mild.  The May 2008 VA examiner determined that it would be 
natural to have subjective symptomatology after standing for 
five hours and those subjective symptoms increase as a 
natural consequence of aging.  The Board finds that the 
August 2009 VA examiner found no increase in severity of the 
pes planus during the Veteran's service.  However, even if 
any increase in severity were shown, the May 2008 VA examiner 
attributed any increase in the symptom of pain on prolonged 
standing to be due to aging, and thus the natural progress of 
the condition.

As mild pes planus was noted prior to service induction, his 
complaints regarding symptomatology are consistent with those 
reported pre-service, the competent medical evidence shows 
that the diagnosis of pes planus with no more than mild 
symptoms has continued post-service discharge.  The only 
competent medical opinion of record is against the claim.  
Therefore, aggravation is not conceded because the pre-
existing pes planus underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  Therefore, as there was no increase 
in disability during service, the rebuttable presumption of 
aggravation has not been established, and as there is no 
increase in disability during service, service connection by 
aggravation for bilateral pes planus is not established.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board finds that the preponderance of the evidence is 
against the claim and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Fifth Finger Disability

The Veteran contends that he is entitled to service 
connection for a right fifth finger disability because the 
condition had onset in service. 

Service treatment records show that the Veteran fell and 
injured his right hand in July 1986 while playing softball.  
Physical examination revealed pain over the base of the 
third, fourth, and fifth metatarsals on the palm of the right 
hand, and slight palmar swelling.  The assessment was 
contusion of the right hand.  X-rays were negative.  A nerve 
conduction study in July 2002 revealed no neurological 
abnormalities.  In October 2002, the Veteran had numbness in 
his right hand and digits.  At a VA examination in January 
2003 prior to separation from service, the Veteran gave a 
history of paresthesia on the right fifth finger.  On 
examination, the Veteran showed slight decreased sensation to 
the distal part of the fifth finger.  The diagnosis was 
paresthesia in the right fifth finger with etiology 
undetermined.  

Post service at a VA examination in January 2006, the Veteran 
related numbness in the right fifth finger along the ulnar 
side.  An X-ray of the right hand, fingers, and thumb was 
reported as normal.  Sensory examination noted decreased 
pinprick in the right hand more along the little finger along 
the ulnar side.

At a VA examination in May 2008, the Veteran reported that 
the condition had resolved without sequelae and he did not 
have symptoms at that time.  After examination, the diagnosis 
was subjective right fifth finger paresthesia that had 
resolved without residuals.  There were no objective findings 
to support the condition at that time.

On VA examination in August 2009, the Veteran stated that in 
service he experienced numbness of the right fifth finger, 
which eventually went away.  He stated that a year and half 
prior to the examination, he experienced a tingling sensation 
that lasted two to three weeks.  He could not identify any 
precipitating factor.  On examination, X-rays revealed no 
abnormalities.  The Veteran denied any current symptoms, to 
include pain.  He stated that the condition would interfere 
with his activities of daily living during flare-ups as it 
limited his ability to grip.  Following a physical 
examination of the Veteran, the examiner diagnosed right 
fifth finger paresthesia of unknown etiology.  The examiner 
indicated that the condition had resolved and there were no 
objective residual findings or functional impairment.  

Although at the VA examination in May 2008 a diagnosis of 
right fifth finger paresthesia was not shown, and the VA 
examiner in August 2009 determined that paresthesia of the 
right fifth finger had resolved, the evidence shows that in 
service and at the time his claim for disability compensation 
was filed the Veteran had submitted medical evidence of 
paresthesia in the right fifth finger.  McLain v. Nicholson, 
21 Vet. App. 319 (2007) (the requirement that a claimant have 
a current disability before service connection may be awarded 
for that disability is also satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even if no 
disability is present at the time of the claim's 
adjudication).  Thus, for the purposes of his claim, the 
Veteran is considered to have a current right fifth finger 
disability because the file contains a diagnosis of right 
fifth finger paresthesia of unknown etiology.

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may be established under 38 C.F.R. § 3.317.  Under that 
regulation, service connection may be warranted for a Persian 
Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2009).

Service connection may be granted when the evidence 
establishes:  (1) that he is a Persian Gulf Veteran; (2) who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in 38 C.F.R. § 3.317(b); (3) which became manifest 
either during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

To qualify for compensation under these provisions, Persian 
Gulf Veteran is defined as a Veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.117(d) (2009).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2009).

The record establishes that the Veteran suffers from 
paresthesia of the right fifth finger that is of unknown 
etiology.  Specifically, a VA examiner in an August 2009 
report concluded that the Veteran had right fifth finger 
paresthesia of unknown etiology, as did the examiner in 
January 2003 prior to the Veteran's separation from service.  
That examiner also found objective indications of the 
disability on sensory examination.  The Veteran has 
consistently complained of a feeling of numbness and a 
tingling sensation.  There have also been objective findings 
of decreased pinprick along the ulnar side of the right fifth 
finger at the January 2006 VA examination.  Most recently, he 
reported an episode a year and a half prior to August 2009, 
during which he experienced a tingling sensation that lasted 
two to three weeks.  

While the evidence does not establish with any degree of 
certainty that there is a nexus between the Veteran's right 
fifth finger symptoms and his service in Southwest Asia 
during the Persian Gulf War, it does establish that the 
etiology for his paresthesia is unknown.

Resolving all reasonable doubt in favor of the Veteran, it is 
not unreasonable to conclude that his right fifth finger 
disability is due to an undiagnosed illness.  As reasonable 
doubt must be resolved in the Veteran's favor, the Board 
finds that service connection for an undiagnosed illness 
manifested by paresthesia of the right fifth finger is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
ORDER

Service connection for bilateral pes planus is denied.

Service connection for a right fifth finger paresthesia of 
unknown etiology is granted.


REMAND

Unfortunately, a remand is required in the claim for service 
connection for a low back disability.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

A remand by the United States Court of Appeals for Veterans 
Claims or the Board confers on the claimant the right to 
compliance with the remand orders as a matter of law.  Where 
the remand orders of the Board are not satisfied, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that a claimed disability 
may be associated with in-service injuries for the purposes 
of requiring a VA examination).

The Veteran contends that he is entitled to service 
connection for a low back disability that had onset in 
service.

The Veteran's service treatment records reflect in July 2002 
the Veteran reported to sick call with complaints of 
longstanding lumbar pain that had recently worsened.  
Physical examination revealed decreased range of motion of 
the lumbar spine secondary to lumbar muscular pain.  He was 
referred for physical therapy.  Records dated in October 2002 
show that the Veteran reported receiving some relief of his 
chronic lumbar pain with physical therapy.  There are no 
further records of treatment pertaining to the low back 
during active service.

On VA examination in January 2003, prior to separation from 
service, the Veteran reported experiencing low back pain.  
The medical history noted that the Veteran's low back pain 
was questionably related to differing leg lengths.  Physical 
examination revealed decreased range of motion with no 
palpable tenderness throughout the back.  There were no 
neurological deficits to the lower extremities.  The 
diagnosis was muscular low back pain which at that stage did 
not interfere with his occupation or daily activities.

The Board remanded this issue in June 2009, to afford the 
Veteran a VA examination and obtain a medical opinion as to 
whether the Veteran's current low back disability is related 
to his period of active service.  Additionally, the examiner 
was asked to provide an opinion as to whether the Veteran's 
low back disability is related to a discrepancy in leg 
length, and, if so, whether his low back disability likely 
preexisted his entry into service, and whether it was 
aggravated or permanently worsened as a result of his active 
service.  Finally, the examiner was asked to opine as to 
whether based on the Veteran's service in the Southwest Asia 
Theater of operations during the Persian Gulf War, service 
connection may also be established under 38 C.F.R. § 3.317.  

On VA examination in August 2009, the Veteran related pain in 
the lower back since the 1980's during a lifting incident.  
The Veteran complained of pain, fatigue, weakness, and lack 
of endurance.  He described the pain as intermittent and 
triggered by lifting certain objects, weighing approximately 
55 to 60 pounds.  The pain would radiate to both flanks.  
During flare-ups, the pain was 4 out of 10 in intensity.  He 
denied any medical treatment for the condition.  The pain was 
alleviated by rest, and sometimes he wore a back brace.  
Following a physical examination of the Veteran, the examiner 
opined that there were no objective findings to support a 
diagnosis for the low back.  The examiner noted that there 
was X-ray evidence of straightening of the lumbar curvature 
with no diagnostic findings or functional impairment.  
Accordingly, as there was no current disability, it would be 
speculative to provide an opinion regarding in-service 
treatment for the low back in 2002 and 2003.

The August 2009 examiner did not provide the opinions 
requested in the Board's remand instructions.  Compliance by 
the Board or the RO with remand instructions is neither 
optional nor discretionary.  Thus, this case must be returned 
for further development.  Stegall v. West, 11 Vet. App. 268 
(1998). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination for the purpose of 
rendering an opinion as to whether the 
Veteran's current low back complaints, are  
related to his period of active service.  
The examiner must review the claims file 
and the examination report should note 
that review.  The examiner is asked to 
provide the following opinions:

a)  State whether the Veteran's low 
back symptomatology is attributable to 
a known clinical diagnosis.

b)  If any low back symptomatology is 
determined to be attributable to a 
known clinical diagnosis, is at least 
as likely as not (50 percent 
probability or greater) that the 
disorder was caused or aggravated by 
his service or first manifested during 
his service?  The examiner should 
specifically consider service records 
demonstrating treatment for a low back 
disability.  The examiner must consider 
the Veteran's statements regarding 
continuity of symptomatology and in-
service injury.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

c)  Is the Veteran's low back 
symptomatology related to a discrepancy 
in leg length?  Is there clear and 
unmistakable evidence that his low back 
disability preexisted his entry into 
service?  If so, is it at least as 
likely as not (50 percent probability 
or greater) that any low back 
disability that preexisted service was 
aggravated (permanently increased in 
severity beyond the natural course of 
the disease) during his active service?

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


